Exhibit Press Release SopraGroup Announces a Plan of Merger, via its Subsidiary Axway, with Tumbleweed Communications PARIS, France – June 6, 2008 – SopraGroup (Euronext Paris: SOP) and Tumbleweed Communications (Nasdaq: TMWD) today announced a plan of merger in which Sopra Group, via its subsidiary Axway, would acquire all the outstanding Tumbleweed stock in cash at $2.70 per share. The proposed transaction is subject to customary closing conditions including regulatory and Tumbleweed stockholder approvals, and is expected to close in the third calendar quarter of 2008.
